Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record as directed below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner amendment was authorization by Michael D. Murphy, (Reg. No. 44,958) in a telephone interview on 02/22/2021
CLAIMS
The claims have been amended as shown in the attached "AMENDMENTS TO CLAIMS" pdf file. Please refer to the Attached pdf file for the complete listing of the claims as agreed upon with applicant.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically receiving a signal transmitted by a UE and measure a received power level (P_received) at which the signal is received by the network node, then determine, based on a predefined transmit power level of the network node  (P_transmit_NN), based on a predefined transmit power level of the user device (P_transmit_UD), and based on the received power level (P_received), a threshold power level (P_threshold) for a clear channel assessment to be performed by the UE according 

The closest prior art found by the Examiner is the previously cited references namely, (US 2016/0227489 A1) and (US 2015/0163824 A1).
However, the references alone and in combination do not teach or suggest preforming clear channel assessments in a wireless communication network the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472